As filed with the Securities and Exchange Commission on February 8, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOCARDIA, INC. (Exact name of Registrant as specified in its charter) Delaware 23-2753988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 125 Shoreway Road, Suite B San Carlos, California 94070 (Address, including zip code, of principal executive offices) 2016 Equity Incentive Plan Equity Incentive Plan 2002 Stock Plan (Full title of the plan) Peter Altman President and Chief Executive Officer BioCardia, Inc. 125 Shoreway Road, Suite B San Carlos, California 94070 (650) 226-0120 (Name, address and telephone number, including area code, of agent for service) Copy to: Michael J. Danaher Wilson Sonsini Goodrich & Rosati, P.C. 650 Page Mill Road Palo Alto, California 94304 (650) 493-9300 ☐
